Citation Nr: 1538279	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  09-11 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for carpal tunnel syndrome.  

3.  Entitlement to a disability rating in excess of 20 percent for a right knee disability.  

4.  Entitlement to a disability rating in excess of 20 percent for a left knee disability.  

5.  Entitlement to a disability rating in excess of 10 percent for lateral epicondylitis of the right elbow.  

6.  Entitlement to a disability rating in excess of 10 percent for paresthesia of the right lower lip due to cranial nerve injury.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 2001 to April 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in New York, New York.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On the Veteran's March 2009 VA Form 9, the Veteran requested a personal hearing in Washington, D.C., before a Veterans Law Judge.  In October 2011, he amended that request, stating he wished to be afforded a videoconference hearing before a Veterans Law Judge.  In December 2011, the Board remanded this appeal to afford the Veteran his requested hearing.  Such a hearing was scheduled for February 2015, and the Veteran was provided notice of the date, time, and location of this hearing via a January 2015 letter from the VA.  He did not appear for his hearing.  

Upon further review of the file, the Board finds the Veteran was not afforded proper notice of his requested hearing.  Specifically, the notice letter was sent to the Veteran at an address in Bohemia, New York.  In his October 2011 request for a videoconference hearing, however, he listed a new address, in Selden, New York, as his current place of residence.  The Board notes that the cover letter provided by the Veteran's representative also listed his old address in Bohemia, indicating the representative had also failed to notice the Veteran's change of address.  Regardless, the Veteran must be scheduled for his requested videoconference hearing, and provided proper notice thereof at his current address of record.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video hearing in proper docket order before a Veterans Law Judge.  He should be afforded, at his current place of residence, appropriate notice of the time, date, and location of this hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

